Mr. Justice Dunn delivered the opinion of the court: William J. Scown filed a bill in the superior court of Cook county in behalf of all other tax-payers as well as himself to restrain the election commissioners of the city of Chicago and the town of Cicero from expending money for providing separate ballots and ballot-boxes for women, and for other purposes, in accordance with the provisions of the act of the legislature of June 26, 1913, known as the Woman’s Suffrage act, (Laws of 1913, p. 333,) and the act of June 30, 1913, amending the primary election laws. A demurrer was sustained to the bill, which was dismissed ■for want of equity, and the complainant appealed. The ground on which the injunction was asked was that the expenditures complained of were not authorized by law because the Woman’s Suffrage act is unconstitutional, and that is the only question to be considered. The act provides as follows: “Section 1. Be it enacted by the People of the State of Illinois, represented in the General Assembly: That all women, citizens of the United States, above the age of twenty-one years, having resided in the State one year, in the county ninety days, and in the election district thirty days next preceding any election therein, shall be allowed to vote at such election for presidential electors, member of the State Board of Equalization, clerk of the Appellate Court, county collector, county surveyor, members of board of assessors, members of board of review, sanitary district trustees, and for all officers of cities, villages and towns, (except police magistrates,) and upon all questions or propositions submitted to a vote of the electors of such municipalities or other political divisions of the State. “Sec. 2. All such women may also vote for the following township officers: Supervisor, town clerk, assessor, collector and highway commissioner, and may also participate and vote in all annual and special town meetings in the township in which such election district shall be. “Sec. 3. Separate ballot-boxes and ballots shall be provided for women, which ballots shall contain the names of the candidates for such offices which are to be voted for and the special questions submitted as aforesaid, and the ballots cast by women shall be canvassed with the other ballots cast for such officers and on such questions. At any such election where registration is required, women shall register in the same manner as male voters.” It is first contended that this act is in violation of section 13 of article 4 of the constitution, because it amends the general election laws but does not insert in the new act the section amended, reference being made particularly to section 65 of chapter 46 of the Revised Statutes, which is in the identical language of section 1 of article 7 of the constitution, as follows: “Sec. 1. Every person having resided in this State one year, in the county ninety days, and in the election district thirty days next preceding any election therein,' who1 was an elector in this State on the first day. of April, in the year of our Lord 1848, or obtained a certificate of naturalization before any court of record in this State prior to the first day of January, in the year of our Lord 1870, or who shall be a male citizen of the United States, above the age of twenty-one years, shall be entitled to vote at such election.” It cannot be denied that the act in question changes the qualifications prescribed by said section 65 for voters for the offices mentioned in the act, and if it is to be regarded only as an amendment of that section, the constitutional requirement has not been complied with and the act is void. Not every enactment, however, which enlarges, restricts or modifies previous statutes is subject to the constitutional objection made here. “Any new provision of law may in some sense be said to amend and change the prior system of laws, and whenever there is an irreconcilable conflict between two acts the later one must prevail. To the extent of the conflict the later act amends the earlier one by implication, and if the later act is not amendatory in form and„_perfect in itself it is not within the prohibition of the constitution. It is not necessary, when a new act is passed, that all prior acts modified by it by implication shall be re-enacted and published at length.” (Hollingszvorth v. Chicago and Cartcrville Coal Co. 243 Ill. 98.) The requirement of the constitution was intended to enable the meaning of enactments directly amending prior statutes to be ascertained by an examination of the enactments, themselves, without the necessity of examining all prior statutes 014 the subject to ascertain the effect of the amendment. The purpose of this provision and its meaning have been announced in numerous cases, and in People v. Crossley, 261 Ill. 78, the whole question was again considered with reference to these cases, and the rule was reiterated that “an act which is complete within itself and does not purport, either in its title or in the body thereof, to amend or revive any other act, is valid though it may by implication modify or repeal prior existing statutes.” This act does not purport to amend or revive any other act and it is complete in itself. Its only object is to extend to women the right of suffrage so far as the offices and subjects mentioned in it are concerned. The intention of the legislature can be ascertained without reference to any prior act. The act is entirely intelligible; its meaning appears clearly on its face; no further legislation is necessary; no machinery other than is provided is required to put it in operation and make it effective; nothing remains to be done other than for the women to vote. The act does not violate section 13 of article 4 of the constitution. It is argued that by section 1 of article 7 of the constitution, which has already been set out, the power of extending the right of suffrage to women has been denied to the legislature. This question is one of constitutional construction, purely. We cannot give expression to our own views as to the justice, the wisdom or the public policy of extending the right of suffrage to women or permit those views to affect the decision of this case. The right to determine who may vote rests with the legislature and not the courts, and the courts have no authority to interfere with the act of the legislature unless such act has been clearly prohibited by some provision of the constitution. It is elementary that the right of suffrage is not a natural right but exists only by positive law; that the constitution is not a grant of authority so far as the legislature is concerned but is a limitation of legislative power, and that the legislative power of the General Assembly is unlimited, except by such restrictions as the constitution has imposed in express terms or by necessary implication. It is also true that where the constitution has prescribed the qualifications of the electors they cannot be changed by the legislature. The question presented, therefore, is whether the qualifications of electors prescribed by section 1 of article 7 of the constitution apply to elections for the officers named in the act under consideration, and this question has been heretofore answered, practically and in principle, by the decisions of this court, in the negative. None of the offices named in the act in question are mentioned in the constitution but all have been created by statutory enactments. From the time of the organization of the territory of the United States north-west of the Ohio river under the ordinance of 1787, the right of. suffrage under the various acts of Congress, constitutions and statutes from time to time in force in the territory now constituting the State of Illinois was confined to male inhabitants or male citizens, and no woman was permitted or authorized to cast a vote for any office or upon any question until 1891. The General Assembly in that year enacted a law “to entitle women to vote at any election held for the purpose of choosing any officer under the general or special school laws of this State.” Immediately the power of the legislature to extend to women the limited right of suffrage conferred by this act was questioned, the objection to the existence of such power being based upon the section of the constitution involved in the present case,—section x of article 7. The question was presented to this court in a petition for mandamus against the board of election commissioners of Cook county. (People v. English, 139 Ill. 622.) The precise question in that case was the right of a woman to vote at an election for county superintendent of schools. It was held that the legislature had no power to grant her such right, upon the ground that the county superintendent of schools was an officer provided for by the constitution, and that no person not possessing the qualifications prescribed in section 1 of article 7 could have the right to vote for a constitutional officer. The court expressly reserved the question whether it was competent for the legislature to provide that women might vote at an election of school officers not mentioned in the constitution, but the inference to be drawn from the opinion was that it was competent. A year later this precise question was presented to the court in the case of Plummer v. Yost, 144 Ill. 68, in which case two men contested the election of two women as members of the board of education of a school district. The election turned upon the votes of women cast and counted for the women candidates, who would otherwise have been defeated. It was held that as to the two school officers mentioned in the constitution,—the State superintendent of public instruction and the county superintendent of public instruction,—the qualifications of electors must be those prescribed in section 1 of article 7 of the constitution, but that the General Assembly had complete control as to what other school offices should be created and the manner in which the incumbents of those offices should be designated, and, if it provided for the choice of such officers by popular vote, it was not necessary that the voters should have the same qualifications as those of electors as defined by the constitution. These two cases have established this construction of the constitution and they have been followed without question for many years. (Ackerman v. Haenck, 147 Ill. 514; Dorsey v. Brigham, 177 id. 250; Collier v. Anlicker, 189 id. 34; Bloome v. Hograeff, 193 id. 195.) The distinction which they indicate between offices of constitutional origin and those created by statutes as to their control by the legislature has been repeatedly recognized, and the rule has been often announced that an office created by legislative action is wholly within the control of the legislature. If an office is not of constitutional origin it is competent for the legislature to declare the manner of filling it, how, whén and by whom the incumbent shall be elected or appointed, and to change, from time to time,- the mode of election or appointment. People v. Morgan, 90 Ill. 558; People v. Kipley, 171 id. 44; People v. Loeffer, 175 id. 585; People v. Olson, 245 id. 288; People v. Bowman, 247 id. 276. By these decisions the rule is settled that section 1 of article 7 of the constitution refers only to elections provided for by that instrument. The qualifications of voters at such elections are fixed by the constitution and the legislature cannot change them. Other elections, however, provided for only by statute and not by the constitution, are wholly within the control of the legislature. Against this statement of the law it -is contended by counsel for the appellant, in the language of their brief, “that the words ‘any election,’ in section 1, refer to and- embrace every election at which any political office is to be filled, whether the political office is created by the constitution itself or by any law passed by the legislature under the powers conferred upon it by that constitution.” They then proceed to argue that the case of Plummer v. Yost, supra, and the cases which followed it, are not inconsistent with their argument because those cases involved only “district school elections,—i. e., non-political elections,” and they lay down the postulate that “school districts, boards of education and similar instrumentalities for the control of the education of the people of the State are of a philanthropic and nonpolitical character. They exercise no functions of a political or governmental nature.” This proposition is essential to their argument, for if school directors and members of boards of education hold political offices, then it has been the uniform holding of this court for more than twenty years that the words “any election,” in section i of article 7 of the constitution, do not embrace every election at which any political office is to be filled and that the legislature may confer on women the right to vote for political offices. Counsel give no definition of “political,” and we know of no division of the agencies of government into those which are political and those which are philanthropic. The terms have no relation to each other, and the division is no more logical than would be a division of articles into those which are red and those which are round. “Political” is thus defined by Webster: “Of or pertaining, to polity, or politics, or the conduct of government, referring in the widest application to the judicial, executive and legislative branches; of or pertaining to or incidental1 to the exercise of the functions vested in those charged with the conduct of government; relating to the management of affairs of state.” Politics is “the science and art of government ; the science dealing with the organization, regulation and administration of a State in both its internal and external affairs.” The public school system of the State was not established and has not been maintained as a charity or from philanthropic motives. The first legislative expression in regard to schools in Illinois was in the ordinance of 1787, which declares that “religion, morality and knowledge being necessary to good government and the happiness of mankind, schools and the means of education shall forever be encouraged.” This declaration grew, not out of philanthropic motives, but out of a consideration of the essentials of good government. The conduct and maintenance of schools by school directors, school trustees and boards of education is no less an “exercise of the functions vested in those charged with the conduct bf government,” is no less a part of “the science and art of government,” and deals no less with “the organization, regulation and administration of a State” in its .internal affairs, than the construction and maintenance of roads by the commissioners of highways; the conduct and maintenance of the charitable institutions of the State by the board of administration; the inspection of factories, and the enforcement of the laws for the protection of workmen and in regard to the employment of women and children, by the factory inspectors; the performance by the industrial board of the duties imposed upon it by law, and the performance of many other duties by public officials which, however beneficial to individuals, are not undertaken from philanthropic or charitable motives, but for the protection, safety and welfare of the citizens of the State in the interest of good government. School districts are involuntary political divisions of the State, each embracing a certain territory and all the* inhabitants thereof, organized for the public advantage and not in the interest of individuals, having for their purpose the exercise within their territory, by their inhabitants and for their benefit, of that part of the governmental function committed to them. There is no higher exercise of the sovereign power than the exaction from the citizen of a part of his property as taxes, in payment of his proportionate share of the expenses of government. When school directors levy taxes they exercise political power of the highest quality. When they purchase school sites, build and equip school houses, employ teachers, and disburse, in their discretion, public funds for these purposes, their action is political,—it pertains to the conduct of government. It differs in no respect, so far as this quality is concerned, from the acts of highway commissioners with reference to their duties in connection with roads. Neither school directors nor highway commissioners have legislative or judicial powers, but both are administrative officers, engaged in administering that portion of the government of the State committed to them by law. Neither of them exercises any function which is not of a political and governmental character. This same argument was advanced in the case of People v. English, supra, in which counsel for the petitioner made the claim that the constitutional clause that voters shall be males does not refer to school elections blit only to political offices; that school districts are qitasi corporations of a charitable nature and exert no functions of government; that the constitution refers only to political offices, and that the article on education (article 8) should be construed by itself. The court did not take this view of the matter, but said (p. 630) : “It is suggested that article 8 of the constitution, entitled ‘Education,’ makes it the duty of the General Assembly to provide ‘a system of free schools,’ and that therefore the various sections in said article 8 should be construed by themselves and without reference to other provisions contained in the constitution. The' conclusion reached does not seem to follow from the premises stated. The General Assembly, in accordance with the mandate of the constitution, passed an act in 1872 ‘to establish and maintain a system of free schools.’ (Rev. Stat. 1874, p. 947.) The State superintendent of public instruction and the county superintendents of schools were made component and important parts of the system established by the act, and their duties were therein defined and provisions therein made for their election. But notwithstanding this, the requirements of sections 3 and 20 of article 5 of the constitution, in regard to the election of a State superintendent of public instruction, still remained in full force, as also did the provision of the constitution which fixed the qualifications of those who could vote at an election for such State superintendent, or for any other officer provided for in the constitution.” In distinguishing the case of Belles v. Burr, 76 Mich. 1, (which counsel for the appellant rely upon here,) and the cases of Wheeler v. Brady, 15 Kan. 26, and State v. .Cones, 15 Neb. 444, in which the right of women to vote for district school officers had been sustained, it was further said in the English case (p. 631) : “We do not consider said cases as here in point or that the decisions which were rendered in them are in conflict with the conclusion which we have reached in the present controversy. In the Michigan case the question at issue was in regard to the right of the plaintiff, a woman, to vote, under a statute of that State, at an election for school trustees of a school district, and the court, speaking of the constitution of the State, said: ‘But no officer of the school district is mentioned or recognized by that instrument. The reason is, that the whole primary school system was confided to the legislature, and it cannot be said that the officers of school districts, chosen pursuant to the system adopted by the legislature, are constitutional officers. * * * While it must be conceded that no person can vote for the election of any officer mentioned in the constitution unless he possesses the qualifications of an elector prescribed by that instrument, it does not follow that none but such electors can vote for officers which the legislature has the right to provide for, to carry out the educational purpose • declared in that instrument.’ This is a plain intimation that if the constitution of Michigan had provided for or mentioned school trustees of school districts, then the decision in that case would have been otherwise.” This plainly indicates that the decision of the court was based upon the ground that the county superintendent of schools is a constitutional officer, and further indicates the view of the court that the decisions cited were based upon the power of the legislature to provide for the election of officers not mentioned in the constitution by persons having different qualifications from those prescribed by the constitution, and that the right of women to vote for school directors and other school officers not mentioned in the constitution could be sustained only by virtue of such power and not by a construction of article 8 of the constitution, independently of the other provisions of that instrument. Whether such right could be sustained at all was not then decided, but in Plummer v. Yost, supra, the right was sustained, the court citing the case of Belles v. Burr, supra, and again quoting the last sentence of the quotation from the opinion in that case given in People v. English, supra. This court said (p. 73) : “Section 1 of article 8 of the constitution makes it the duty of the General Assembly to ‘provide for a thorough and efficient system of free schools, where all the children of this State may receive a good common school education.’ The mode in which the required ‘system of free schools’ should be organized, and the officers by whom it should be controlled and directed and its affairs administered, is left to the legislative discretion of the General Assembly. The only school officers expressly provided for by the constitution are a county superintendent of schools in each county and a State superintendent of public instruction. * * * At the election of these two officers, as we held in the case above cited, the qualifications of the electors must be those prescribed in section 1 of article 7 of the constitution. But the constitution contains no direction as to what other school offices shall be created or as to the mode in which the incumbents of those offices shall be designated and chosen. Those matters are left wholly to the discretion of the General Assembly.” Counsel for the appellant, in referring to this case, say that it is only upon the theory that' school trustees and members of the board of education are not political officers and that they do not exercise political functions and that the school system is governed by a separate and independent article of the constitution that the doctrine of Plummer v. Yost can be upheld. On the contrary, all that was said in that case is just as applicable to the offices of highway commissioners, or to any other township- or municipal offices, or to any other offices which the General Assembly has the authority to create, as to school offices. The theory that dn educational, article -in the constitution imposing upon the legislature the duty of establishing a school system authorized the legislature, in selecting officers for the system it might establish, to disregard the constitutional provisions in regard to the qualification of electors,, had its origin in the Michigan case. (Belles v. Burr, supra.) Reference was made in that case to the fact that for fifty years before the question arose there, the qualifications of voters at school district meetings, as fixed by statute, had been different from those prescribed by the constitution for electors entitled to vote under that instrument. The first constitution of the State of Michigan provided that the legislature should establish a school system, and under this constitution, from the beginning, the legislature in fact fixed the qualifications of voters at school district meetings without regard to the qualifications prescribed by the constitution fór electors at other elections. School districts had preceded the constitution and were recognized by it, but no officer of the school district was recognized or mentioned in the constitution. It was held that the whole primary school system was committed to the legislature, and the court used the language that “the authority granted by the constitution to the legislature to establish a common or primary school system carried with it the authority to prescribe what officers should be chosen to conduct the affairs of the school district, to define their powers and duties, their term of office and how and by whom they should be chosen.” Counsel do not claim, and probably no one will assert, that the constitution granted to the legislature authority to establish a school system. Constitutions may limit the power of the legislature but they are not the source of legislative power. In fact, the Supreme Court of Michigan took into consideration the contemporaneous construction of the constitution by the legislature as exemplified by its acts, and because of such contemporaneous construction held that the legislature should be regarded as having the power, which it had always exercised, to prescribe by whom officers to conduct the affairs of school districts should be chosen, without regard to the requirements of the constitution as to the qualifications of electors. In New York, where the constitution prescribed the qualifications of voters “for all offices that now are or hereafter may be elective by the people” and limited the franchise to “male citizens,” a woman claimed the right to vote for school commissioner, contending that this office was taken out of the constitutional provision by the long and invariable interpretation placed upon it. The court held that this was the only possible answer to the claim that she was disqualified under the constitution, but that such interpretation had been applied only to the officers of the school district and that she was not qualified to vote for school commissioner, whose duties extended to superintendence over many districts. In Harris v. Burr, 32 Ore. 348, the court relied upon a contemporaneous and uniform legislative interpretation of the constitution, similar to that in Michigan, „as authorizing the legislature, in establishing a system of common schools, to determine what officers should administer its affairs, who and what manner of persons should be eligible to office and how and by whom they should be chosen. In New Jersey the constitutional provision in regard to suffrage was: “Every male citizen of the United States' * * * shall be entitled to vote for all offices that now are or hereafter may be elective by the people.” In State v. Hendee, 57 N. J. L. 307, it is said: “In State v. Deshler) 25 N. J. L. 177, it was adjudged that trustees of school districts were officers within this constitutional provision. But it is said that this adjudication has ceased to be authoritative, because, since it was rendered, an amendment of the constitution has imposed on the legislature the express duty of providing for the maintenance and support of a thorough and efficient system of public schools. I am quite unable to see how the imposition of this duty affects the question whether school trustees are officers, or whether, if they are made elective by the people, any other than constitutional voters may vote for them. The duty of the legislature must be performed in accordance with all other constitutional provisions.” Under the doctrine of contemporaneous, long continued and uniform legislative construction the Supreme Courts of New York, Michigan and Oregon have recognized the right of the legislature to fix different qualifications for voters for district school officers from those prescribed by the constitution for electors in other cases. That doctrine has no application in Illinois. Before the constitution of 1870 there was no constitutional provision in regard to schools. No express duty and no limitation were imposed upon the legislature in that regard. In 1825 an act was passed providing for the establishment pf free schools. Such officers as the legislature saw fit to provide for the conduct of the schools it required to be elected by the legal voters. From time to time the law was amended. The Secretary of State was made State superintendent of public instruction. Afterward a State superintendent of public instruction was elected. A commissioner was elected in each county, who had supervision of the schools in his county, and later a county superintendent of public instruction was elected. All of this legislation occurred many years before 1870, and when the constitution of 1870 was adopted the system of free schools throughout the State was already established and had been in operation for years, and the mandate of that instrument to the General Assembly to provide a thorough and efficient system of free schools merely imposed upon that body the duty to continue the work it had already begun and to carry it to a higher degree of efficiency. The constitution adopted the State superintendent of public instruction and the county superintendent of public instruction, imposed some limitations not relating to the question in hand, and left the General Assembly with the same free hand which it had always used. For twenty years longer there were nq great changes in the School law, and then the legislature decided that women should have the right to vote for school officers and passed the law of 1891. Until that time the law provided that only legal voters should vote for school officers. The system of free schools had been established by the General Assembly. The constitution had granted the legislature no power, and the legislature had assumed none, as to which any question had been or could be raised until the enactment of that law. When the question came before the court reference was made to the educational article of the constitution,—not as relieving the legislature from any of the limitations imposed by any other of the provisions of that instrument, "but as showing that no restrictions were imposed upon the legislature as to the designation of officers under that article except the State superintendent of public instruction and the county superintendent of public instruction. There was no question of contemporaneous construction to help the court or to confuse the question and no question of any grant of power by the legislature. No such question was mentioned or considered, but the two cases were decided on the broad ground that the legislature has the power to prescribe qualifications for voters where the officers to be elected are not provided for in the constitution. That principle is decisive of the question now under consideration. Since our own decisions in numerous cases during many years have established the principle involved under our constitution, it will be neither necessary nor profitable to investigate the decisions of other States under their constitutions. While theré may be some conflict in such decisions their weight is not contrary to the long established doctrine of this court, and if it were otherwise we -would not, out of deference to such decisions, change the construction which we have placed upon a provision of the constitution of the State. The case of Plummer v. Yost has been cited in other jurisdictions as sustaining the proposition of the cases of Belles v. Burr, supra, and Harris v. Burr, supra, that the constitutional injunction upon the legislature to establish a system of free schools is to be construed independently of the rest of the constitution, and of itself confers upon the legislature power to adopt such system and provide for the election of such officers as it chooses, unrestrained by all other provisions of the constitution. We have seen that that was not the view adopted and that in the case of People v. English it was expressly repudiated. In State v. Dillon, 32 Fla. 545, in Buckner v. Gorden, 81 Ky. 665, and in Hanna v. Young, 84 Md. 179, it was held that constitutional provisions prescribing the qualifications of electors do not apply to any election for municipal' offices not provided for by the constitution but created by legislative enactment. This is the doctrine announced in the case of Plummer v. Yost, and the case was cited in support of the doctrine in State v. Dillon, supra. The act in question provides that' women may vote not only for the officers named, but also “upon all questions or propositions submitted to a vote of the electors of such municipalities or other political divisions of this State.” The constitution provides, in different sections, for a referendum upon various questions and propositions to be determined by the people, the voters, or the legal voters of the State, the county or of the city of Chicago. It is contended by the appellant that only electors possessing the qualifications prescribed in the constitution can participate in such a referendum ; that the legislature has not the power to give to women the right to do so; that therefore the attempt to give them the right to vote upon all questions or propositions submitted to a vote of the electors is unconstitutional, and that the words of the act are not separable, so that it can be sustained to the extent that it was authorized by the constitution. The appellees insist that the section does not attempt to confer the right of suffrage upon women in the matter of all questions or propositions submitted to the electors of a county, but we do not agree with this contention. The words “such municipalities” refer to those named, and the words “other political divisions of this State” include counties. It must be conceded that no new bonded indebtedness other than for refunding purposes can be incurred by the city of Chicago without the consent of the majority of the legal voters in the city, and that no county can be divided or have any of its territory taken from it except by a vote of a majority of the legal voters of the county. There are other cases mentioned in the constitution where the consent of a majority of voters is required, and in attempting to give to women the right to vote upon all questions or propositions submitted to the vote of electors in the municipalities or political subdivisions of the State the legislature exceeded its powers. There are many questions and propositions, however, not mentioned in the constitution, which may be submitted by the legislature to a referendum at which women may be authorized to vote. Does the fact that the legislature has acted in excess of its power in some particulars and enacted a law which cannot have effect in some cases render the whole act void and invalidate the grant of the right of suffrage even in those cases where the legislature has the undoubted power to grant it? It is a well settled rule that a statute may be in part constitutional and in part unconstitutional, and that in such cases the constitutional part of the act will be given effect and the unconstitutional part disregarded,' unless the unconstitutional part is of such a character that it may be inferred that without it the legislature would not have passed the act. The most usual form in which the question is presented is where the constitutional and unconstitutional parts of the enactment are contained in separate sections, as in People v. Olsen, 222 Ill. 117. In that case the opinion, after quoting at length from Cooley on Constitutional Limitations, states (p. 134) that “in the language of the rule laid down by Judge Cooley, supra, the fact that one part of a statute is unconstitutional does not authorize the courts to declare the remainder void also, unless all the provisions are connected in subject matter, depending on each other, operating together for the same purpose, or otherwise so connected together in meaning that it cannot be presumed the legislature would have passed the one without the other.” The constitutional and unconstitutional provisions are sometimes contained in the same section, as in City of Chitago v. Wolf, 221 Ill. 130, where it was claimed that the act was void as to the State treasurer and county treasurer for constitutional reasons, and was therefore void as to the other officers mentioned in the act. After again quoting from Cooley the court said (p. 141) : “When we attempt to apply this rule to the statute now before us, it becomes evident that the provisions, so far as they affect the State treasurer and county treasurers, are in- nowise connected with or dependent upon the other provisions, so far as those other provisions affect other custodians of public funds,—that is, it is not apparent that the legislature would not have passed this act with reference to all custodians of public funds other than the State treasurer and the county treasurers, had it appeared to that body that for constitutional reasons such an act could not be made effective as to the last named officers.” In these two cases the language was severable. In the first the unconstitutional section, and in the second the names of the officers as to whom the act was unconstitutional, could be stricken from the act and a valid constitutional act remain, and it is to such cases, only, as the appellant insists, that the rule in regard to the separableness of constitutional from unconstitutional provisions in an enactment applies. There are many cases which hold that where a statute accomplishing all its results by the same general words in a single section has covered subjects as to which the legislature could, and subjects as to which it could not, constitutionally enact laws, it cannot be restricted lawfully, by construction, to the constitutional class, because the part applicable to that class is not separable from the part applicable to the unconstitutional class, so that each may be read and may stand by itself. Thus the constitutionality of the act is made to depend upon the form of the enactment. For instance, in City of Chicago v. Wolf, supra, the act referred to “the State treasurer, and every county, city, township, school and park treasurer and every other custodian of public funds,” and because the words “the State treasurer and” and “county” could be stricken out of the act the remainder could be held constitutional, but if the act had referred only to “every custodian of public funds” nothing could have been stricken out, the constitutional part of the act could not have been given effect, and not being wholly valid it would have been altogether void. There are other cases, however, which hold that a law will not be held void because the legislature has attempted more than it had the constitutional power to make effectual, and that courts, treating the question as one of legislative power and not of verbal form, will separate statutes valid in part and in part void because in excess of the legislative power, and will disregard the excessive exercise of power and preserve so much as is within the legislative power. In Commonwealth v. Gagne, 153 Mass. 205, it is said: “Where a statute is in some respects or in relation to some subjects unconstitutional but in other respects is not, the whole statute is not to be declared void unless the parts are so connected and so interdependent that they cannot be separated, or those which are unconstitutional are of such a character that it must be inferred that but for them and their assumed validity the legislation would not have been had. * * * A law which is unconstitutional within certain limitations, if in terms it exceeds or fails to notice those limitations may yet be entirely operative within its legitimate sphere and properly held to have the application which thus confines it.” In this case the court held that a statute which prohibited the sale of intoxicating liquors except as authorized by the act was not rendered unconstitutional by a failure to exempt from its operation liquors imported and sold in original packages. In Commonwealth v. Kimball, 24 Pick. 359, a statute prohibiting the sale of intoxicating liquor without a license made no exception in favor of imported liquor. Chief Justice Shaw, in delivering the opinion, said: “But it is argued for the defendant that the prohibition to sell is general and makes no distinction between the cases of a sale by the importer of imported .spirits in the original packages, supposing them under twenty-eight gallons, and the sale of spirits not imported, or not by the importer or not in the original' packages. Be it so; what is the consequence? Suppose the law could be construed to be repugnant to the constitution of the United States in so far as it prohibited ■the sale of imported spirits by the importer in the original package, it would be void thus far and no farther, and in all other. respects conforming to the acknowledged power. of the State government it would be in full force. Whether legal enactments, some of which it is competent for the legislature to make and others not, are contained in the same or in different sections of the statute can make no difference. It is not the defect of form, but of power, that invalidates any of them. It is therefore the subject matter, and not the arrangement of the language in which it is •embodied, that is to be regarded in deciding whether any provision is constitutional or not.” In State v. Amery, 12 R. I. 64, a similar statute prohibiting the sale of intoxicating liquors contained no exception of those imported and sold in original packages. It was said: “It is perfectly well settled that a statute which is unconstitutional or void in part may still be valid as to the residue, unless the parts are so intimately connected that it cannot be supposed that one part was intended to be enforced independently of the other.” After the citation of some cases it-is said: “These cases are not distinguishable, in point of principle, from the case at bar. The doctrine of them is, that if a law which is constitutional under certain limitations exceeds those limitations, it may still be operative within its legitimate sphere and void only for the excess.” In Chamberlain v. Cranbury, 57 N. J. L. 605, and Landis v. School District No. 44, 57 id. 509, the statute gave women the right to vote at any school meeting, and it was held unconstitutional as to" voting for officers but constitutional and enforceable as to voting for all other purposes at school meetings. In Hagerstown v. Dechert,.32 Md. 369, the legislature enacted that the mayor should have all the jurisdiction and powers of a justice of- the peace. It was held that the legislature had no power to appoint a justice of the peace or vest judicial power in the mayor, and to that extent the act was unconstitutional and inoperative but that it was constitutional and valid to the extent that it conferred upon the mayor the police powers, as a conservator of the peace, of a justice of the peace. In Sinking Pund Comrs. v. George, 104 Ky. 260, the legislature was not authorized, under the constitution, to fix the terms of officers exceeding four years but it passed an act fixing a term of six- years for certain commissioners, and it was held void for a six-year term but good for four. So, also, there are similar decisions in Murphy v. Wheatly, 100 Md. 358, Elwell v. Adder Machine Co. 136 Wis. 82, Income Tax cases, 148 id. 456, Allen v. Texas Pacific Railway Co. 100 Tex. 525, Standard Oil Co. v. State, 117 Tenn. 618, Oliver v. Chicago, Rock Island and Pacific Railway Co. 89 Ark. 466, Deppe v. Chicago, Rock Island and Pacific Railway Co. 36 Iowa, 52, Pittsburg, Cincinnati, Chicago and St. Eouis Railroad Co. v. Montgomery, 152 Ind. 1, Chicago, Kansas and Western Railroad Co. v. Pontius, 157 U. S. 209, and Attorney General v. Electric Storage Battery Co. 188 Mass. 239. This question, as well as all other questions now raised in opposition to the decree of the court below, was involved in the two cases of People v. English and Plummer v. Yost, supra, and the decisions rendered in those cases that the act then under consideration was unconstitutional as to the State and county superintendents but constitutional as to the - school officers not mentioned in the constitution is inconsistent with all of the appellant’s contentions. The act of 1891 amended section 65 of chapter 46 of the Revised Statutes in the same manner as the act now under consideration. It extended the right to vote for public officers to women as does the act now under consideration, though not to the same extent, and it attempted more than the legislature had the constitutional power to make effectual, by including in the same general words, in a single section, subjects as to which the legislature could and subjects as to which it could not constitutionally enact laws, as does the act now under consideration. The same objections existed against that act as are urged against this, and the court sustained it as a constitutional exercise of the legislative power. We cannot sustain the objections urged against the present act without expressly overruling those decisions as well as the numerous cases which have since followed them. Those decisions established the construction of the fundamental law of the State many years ago, and the stability of this fundamental law requires that when the meaning of a constitutional provision has been considered by the court and declared by its decisions, that meaning cannot be afterward considered open to question or further argument. “It is the duty of this branch of the government to pass finally upon the construction of a law and determine whether the legislature in its action has transcended its constitutional limits, and the community has the right to expect with confidence we will adhere to decisions made after full argument and upon due consideration. The members of the court may change totally every six years, and if -each change in the organization produces a change in the decisions and a different construction of laws under which important rights and interests have become vested, it'is easy to see that the consequences will be most pernicious.” (Fisher v. Horicon Iron Co. 10 Wis. 351.) The most indispensable guaranty of civil liberty, according to Mr. Hallam, (1 Const. Hist. 230,) is the “open administration of justice according to known laws.” The law can be known only if fixed rules once established are consistently adhered to. Decisions of the courts are the highest evidence of what the law is. “Respect for precedents, alone, can secure the stability and uniformity of the law. Without such respect it would be a shifting quicksand.” If ever there should be an adherence to former decisions it should be in cases of construction of the constitution involving the rights of citizens as declared by that instrument. There is no higher privilege of citizenship in the State than that of suffrage. For more than twenty years that privilege has been enjoyed by women and the courts have recognized and declared their constitutional right to it. Women have been elected trustees of the State university, school directors and members of boards of education in innumerable instances. By their votes elections have been decided, important offices have been filled and important public business controlled. Ought they to be summarily deprived of their constitutional rights because of a change in the personnel of the court, because the judges who decided People v. English and Plummer v. Yost are all dead except one, even if the successors who sit in their seats should hold different views ? The constitution does not change with the judges. The court is the same though the judges change, and it will not overturn a deliberate decision upon the constitutional power of the legislature under which the highest political rights have been held and exercised without question for many years. The object of the General Assembly in passing the present act was to confer upon women the right of suffrage to the fullest extent permitted by the limitations of. the constitution. No one would imagine that the act would not have been passed if the General Assembly had known that the right of voting on the few, and for the most part comparatively infrequent and unimportant, questions mentioned in the constitution could not be extended to women. For all other purposes the act is a constitutional and valid enactment. The decree of the superior court will be affirmed. Decree affirmed.